Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as acquiring a first piece of audio data, a sampling rate of the first piece of audio data being a first 5target sampling rate; and processing the first piece of audio data based on a pre-generated antialias filter, to generate a second piece of audio data, a sampling rate of the second piece of audio data being a second target sampling rate, and  10the second target sampling rate being smaller than the first target sampling rate; wherein the antialias filter is generated by: inputting training voice data in a training sample into an initial antialias filter;  15inputting an output of the initial antialias filter into a training speech recognition model, and generating a training speech recognition result; and adjusting the initial antialias filter based on the training speech recognition result and a 
The above claims are deemed allowable given the complex nature of inputting and adjusting as precisely claimed. Initially prior art was found for antialiasing with FIR and a first + second sampling rate that of which second is lower than first i.e. down sampling. Additional prior art exists for speech recognition models and NN/RNN schemes. However there was limited prior art pertinent in general to antialiasing filter alteration and creation with speech recognition model training as well as adjusting a filter thereof as precisely claimed. One of ordinary skill in the art would not find it obvious under BRI to modify a generic mention of antialiasing i.e. the mere presence in an ASR modeling system, into that of the claim language. Official notice would also not suffice because the use of antialiasing generation as a result of speech recognition is not well-known. Overall the prior art combination at best would teach an antialiasing multi-rate down sampling FIR system in the context of ASR which independently uses a speech model trained from inputs, wherein the antialiasing filter is not created or modified as a result of any speech models or separate ASR results. Therefore the prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jubien; Christopher Michael et al.	US 6868162 B1
	Antialiasing with two sampling rates downsampled for audio

Jeong; Jae-hoon et al.	US 20070136058 A1
	General ASR and modeling with a single mention of antialiasing 

Strommer; Stefan et al.	US 20110137660 A1
	Lowpass antialising

Ruether; Peter Gade et al.	US 6052412 A
	Codec antialisting training voice

Tsiang; Elaine Y. L.	US 5377302 A
	General antialiasing use in ASR 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov